t c memo united_states tax_court medical practice solutions llc carolyn britton sole member commissioner of internal revenue respondent petitioner v docket no 14664-08l filed date a single-member llc failed to pay employment_taxes for several periods notices of lien and of intent to levy were sent to p the sole member of the llc after hearing under sec_6330 notices of determination sustaining the lien and proposed levy were sent to medical practice solutions llc carolyn britton sole mbr pursuant to sec_301_7701-3 proced admin regs check-the-box_regulations p appealed those determinations to this court p and r jointly submitted the case under rule r moved to reopen the record to admit forms to show for purposes of sec_6330 that requirements of applicable law and procedure had been met p opposed r’s motion held r abused his discretion in determining to proceed with collection without making the requisite verification under sec_6330 that all legal and procedural requirements had been met held further that r’s motion to reopen the record to admit forms into evidence is denied carolyn britton pro_se louise r forbes for respondent memorandum opinion gustafson judge this case is an appeal under sec_6330 d by petitioner medical practice solutions llc medical practice by its sole member carolyn britton ms britton seeks our review of the determination by the internal_revenue_service irs to sustain the filing of a notice_of_federal_tax_lien and to uphold a proposed levy against ms britton in order to collect from her the employment_tax liabilities of medical practice for the three taxable quarters ending date date and date ms britton filed an earlier case with respect to different quarters raising the same substantive issue underlying thi sec_1except as otherwise noted all section references are to the internal_revenue_code u s c and all rule references are to the tax_court rules_of_practice and procedure 2see med practice solutions llc carolyn britton sole member v commissioner t c ___ ___ slip op pincite for purposes of this proceeding under those regulations sec_301_7701-3 and b proced admin regs the llc and its sole member are a single_taxpayer or person on appeal 1st cir date case which this court recently decided against her see med practice solutions llc carolyn britton sole member v commissioner t c ___ on appeal 1st cir date fifteen days before we decided that case this case was submitted fully stipulated pursuant to rule reflecting the parties’ agreement that the case can be decided without a trial at the time ms britton filed her petition she resided in background massachusetts medical practice’s nonpayment of self-reported payroll_taxes ms britton was the sole member of medical practice for the calendar quarters ending date date and date medical practice timely filed its form sec_941 employer’s quarterly federal tax_return for each of those quarters however medical practice left unpaid some of the tax_liabilities reported on each of those returns collection procedures on date the irs issued to ms britton ie in her name only a final notice_of_intent_to_levy and notice of your right to a hearing for the two quarters ending december 3the jointly stipulated record consists of documents originally attached to respondent’s motion for summary judgment-- ie as exhibits a through i and as exhibits a through g to the declaration of the irs settlement officer--and documents marked as exhibits j k and l which ms britton proffered at the hearing of date see the court’s orders of april and date and date on date the irs issued to ms britton again in her name only a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 for the three quarters ending date date and date ms britton timely requested a collection_due_process cdp hearing with respect to both collection notices by submitting to the irs on date a form request for a collection_due_process or equivalent_hearing ms britton did not propose a collection alternative on her form but rather requested withdrawal of the lien and requested penalty abatement because the c ollection action is against the wrong tax payer the irs check the box rules are invalid on date an irs appeals officer6 sent a letter to ms britton scheduling her cdp conference for date on date ms britton’s attorney-in-fact requested a 4the record does not show why the notice_of_intent_to_levy covered only two periods while the notice_of_federal_tax_lien covered three periods 5the form bore ms britton’s name not the name of medical practice and was signed by ms britton’s husband and attorney-in-fact randy britton 6the employee who conducted the cdp hearing is identified in the hearing record as a settlement officer sec_6330 and c refer to the person who conducts the cdp hearing as an appeals officer but sec_6330 refers to the person as an officer_or_employee and sec_6330 and d refer more generally to the internal_revenue_service office of appeals we use the statutory term appeals officer throughout this opinion face-to-face hearing to accommodate this request the appeals officer rescheduled the cdp hearing to date on date the cdp hearing was held between ms britton’s attorney-in- fact and the appeals officer ms britton’s attorney-in-fact disputed whether the notice of lien was properly filed under sec_6323 because it listed ms britton and her personal address but the notice required by sec_6320 was sent to medical practice’s business address the appeals officer advised ms britton’s attorney-in-fact that he would look into the lien issue ms britton’s attorney-in-fact inquired about an installment_agreement but he did not propose one as a result the appeals officer advised ms britton’s attorney-in-fact that ms britton had until date to provide proof of medical practice’s compliance with filing and payment obligations and to propose any collection alternatives for consideration following the cdp hearing the appeals officer researched the lien issue and determined that the lien had been properly filed against ms britton because medical practice is a disregarded_entity during the course of the appeals officer’s research he discovered that ms britton had petitioned this court with respect to a notice_of_determination for prior tax periods of medical practice those other periods were still under the jurisdiction of the irs’s office_of_chief_counsel and this court as a result the appeals officer phoned ms britton’s attorney- in-fact to inform him that the irs’s office of appeals could not consider any collection alternatives because of the pending cdp appeal with respect to the other periods furthermore the appeals officer determined in his final review of ms britton’s case on date that even apart from the pending cdp appeal ms britton would not be eligible for any collection alternatives because medical practice was not current with federal_tax_deposit requirements on date the office of appeals issued to ms britton two separate notices of determination concerning collection action s under sec_6320 and or one sustaining the filing of the notice_of_federal_tax_lien for tax periods ending date date and date and one sustaining the proposed levy to collect the unpaid taxes for tax periods ending date and date in the attachments to the notices the appeals officer stated with the best information available the requirements of various applicable law or administrative procedures have been met however the attachments to the notices did not describe the best information available that the appeals officer used to verify that the requirements had been met the attachments do state that t ranscripts of the taxpayer’s accounts show the service_center issued notice_and_demand for payment however the attachments do not indicate that transcripts were also consulted to verify that proper assessments had been made the commencement of this case on date ms britton timely petitioned this court to review the notices of determination the petition alleges seven points of error as follows a b c d e f g the irs refused to consider a settlement agreement the irs wants to levy against carolyn britton without first assessing her or making a demand for payment the irs has improperly filed tax_liens against carolyn britton personally without following proper procedure the irs check the box rules under which the irs justifies b and c above are invalid carolyn britton is not personally liable for any employment_taxes medical practice solutions llc is liable the irs notices were sent to the wrong taxpayer at the wrong address carolyn britton’s home should be released from the tax_liens because she was not assessed for any taxes and there is no equity in the home for the junior tax_liens to attach thus ms britton’s contentions in her petition involve three issues whether the appeals officer erred in refusing to consider a collection alternative issues a and g 7the petition’s contention as to equity in ms britton’s home apparently asserted to show why a collection alternative should have been adopted was raised neither in her form nor at the cdp hearing so we do not consider it here see 129_tc_107 magana v continued whether ms britton is personally liable for the tax_liabilities of medical practice issues d - g and whether the appeals officer obtained the requisite verification that applicable law or administrative procedure had been satisfied under sec_6330 issues b and c on date the court gave notice that this case would be tried date respondent’s motion for summary_judgment on date respondent moved for summary_judgment to support the motion respondent relied on a declaration of the appeals officer with seven exhibits exhibits a and b the two notices of determination at issue here exhibits c through f about which the declaration states my determination was made after reviewing the following documents and exhibit g his continued commissioner 118_tc_488 8we construe broadly the petition of ms britton as a pro_se litigant see rule d swope v commissioner tcmemo_1990_82 the references to defects in the assessment and in the issuance of notices and to lack of proper procedure were sufficient to plead a dispute as to whether verification was obtained as required by sec_6330 9exhibit c is the final notice_of_intent_to_levy which was issued to ms britton on date for the tax periods ending date and date exhibit d is the notice_of_federal_tax_lien issued to ms britton on date for the tax periods ending date date and date exhibit e is ms britton’s form that she submitted to the office of appeals on date requesting a cdp hearing and exhibit f is a letter dated date from continued case activity record respondent’s motion also relied on nine additional documents marked as exhibits a through i which were not authenticated by the appeals officer as having been reviewed during the cdp hearing ms britton was ordered to respond to the motion for summary_judgment but did not do so even after being granted an extension of time the court later denied respondent’s motion for summary_judgment as moot in view of the parties’ submission of the case under rule as explained below if the motion had instead been considered on its merits it would have been denied for the same reasons that decision is rendered here for ms britton submission of the case on date this case was called at the court’s session in boston massachusetts and ms britton appeared pro_se ms britton expressed a desire for more time to prepare her case the court advised ms britton that consistent with the notice the court had issued months earlier the case would proceed to trial unless the case could be fully stipulated ms britton agreed that the case could be submitted without a trial ms britton and respondent then jointly moved under rule continued the appeals officer to ms britton acknowledging receipt of ms britton’s form explaining the cdp process and scheduling ms britton’s cdp hearing for date no transcripts for any periods were attached to the declaration that the case be decided on the basis of the exhibits attached to respondent’s motion for summary_judgment plus three additional exhibits--exhibits j through l--proffered by ms britton the court granted the joint motion as a result neither party offered any additional evidence in particular respondent did not offer testimony of the appeals officer explaining his verification under sec_6330 nor any other evidence of the information that he consulted during the cdp hearing as we will show below respondent has since then conceded that there is no evidence in the record as it exists to verify that the assessments and notice and demands were properly made post-trial filings the stipulated documents include an account transcript for medical practice generated after the agency-level cdp process and during this litigation for one of the three taxable quarters at issue--ie the quarter ending date--but the stipulated documents do not include account transcripts for the other two taxable quarters ending date and june dollar_figure accordingly ms britton stated in her opening 10the stipulated documents also include several transcripts for medical practice again generated after the cdp hearing that pertain to five taxable quarters other than those that were at issue in that hearing and that are at issue in this case-- ie quarters ending date date date date and date posttrial brief filed date that there is an inadequate record for review and there are irregularities in the assessment process on date respondent filed a motion to reopen the record for the purpose of admitting into evidence forms certificate of assessments payments and other specified matters for medical practice’s tax quarters ending date date and date the three quarters in suit the forms were dated date a year after the office of appeals issued the notices of determination in this motion respondent acknowledged that there is no evidence in the record as it exists to verify that the assessments and notice and demands were properly made but respondent argued that remand would be unnecessary if the forms were admitted into evidence to show the assessments were properly made and notices properly sent ms britton opposed respondent’s motion to reopen the record discussion i collection review procedures in the code a agency-level action if a taxpayer fails to pay any federal_income_tax liability after notice_and_demand chapter of the code provides two means by which the irs can collect the tax first sec_6321 imposes a lien in favor of the united_states on all the property of the delinquent taxpayer and sec_6323 authorizes the irs to file notice of that lien second sec_6331 authorizes the irs to collect the tax by levy on the taxpayer’s property however congress has added to chapter of the code certain provisions in subchapter_c part i and in subchapter_d part i as due process for liens and due process for collections the irs must comply with those provisions after filing a tax_lien and before proceeding with a levy within five business days after filing a tax_lien the irs must provide written notice of that filing to the taxpayer sec_6320 after receiving such a notice the taxpayer may request an administrative hearing before the office of appealsdollar_figure sec_6320 similarly before proceeding with a levy the irs must issue a final notice_of_intent_to_levy and notify the taxpayer of the right to an administrative hearing before the office of appeals sec_6330 and b administrative review is carried out by way of a hearing before the office of appeals under sec_6330 and c and if the taxpayer is dissatisfied with the outcome there it can appeal that 11to the extent practicable a cdp hearing concerning a lien under sec_6320 is to be held in conjunction with a cdp hearing concerning a levy under sec_6330 and the conduct of the lien hearing is to be in accordance with the relevant provisions of sec_6330 see sec_6320 c determination to this court under sec_6330 as ms britton has done the pertinent procedures for the agency-level cdp hearing are set forth in sec_6330 first the appeals officer must obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met sec_6330 discussed below in part ii a second the taxpayer may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including challenges to the appropriateness of the collection action and offers of collection alternatives sec_6330 additionally the taxpayer may contest the existence and amount of the underlying tax_liability but only if he did not receive a notice_of_deficiency or otherwise have an opportunity to dispute the tax_liability sec_6330 after considering those issues the office of appeals issues its notice_of_determination see sec_6330 b judicial review if the taxpayer is not satisfied with the determination of the office of appeals the taxpayer may appeal such determination to the tax_court sec_6330 except where underlying liability is at issue we review the determination of the office of appeals for abuse_of_discretion 114_tc_176 --that is whether the determination was arbitrary capricious or without sound basis in fact or law see 125_tc_301 affd 469_f3d_27 1st cir 114_tc_604 dollar_figure ii respondent’s lien and proposed levy cannot be sustained although ms britton’s case is very weak both as to her now- obvious liability for the taxes at issue13 and the apparent lack of merit in her contentions about collection alternatives we 12this court has held that an appeal pursuant to sec_6330 is resolved by a de novo trial 123_tc_85 revd 439_f3d_455 8th cir but the court_of_appeals for the first circuit follows the record rule that is subject_to limited exceptions the administrative record rule applies to a taxpayer’s cdp hearing appeal to the tax_court so that the tax_court could not consider evidence outside of the administrative record in ruling on a taxpayer’s cdp hearing appeal and judicial review normally should be limited to the information that was before the irs when making the challenged rulings 469_f3d_27 1st cir affg 125_tc_301 in this case an appeal would lie to the u s court_of_appeals for the first circuit so we follow its precedent see 54_tc_742 affd 445_f2d_985 10th cir however since this case is submitted on a stipulated record under rule the question of the scope of the record does not affect the outcome 13see med practice solutions llc carolyn britton sole member v commissioner t c at ___ slip op pincite holding --against this same petitioner--that when a single-member llc fails to pay its taxes collection may proceed against the single member as if the llc and its sole member are a single_taxpayer or person our decision aligned itself with uniform authority including the judgment of two courts of appeals see 488_f3d_100 2d cir 484_f3d_372 6th cir 14the office of appeals does not abuse its discretion to continued do not reach those issues rather the stipulated record does not support respondent’s case on a logically prior issue the first issue we confront under sec_6330 c --viz whether the office of appeals obtain ed verification from the secretary that the requirements of any applicable law or administrative procedure have been met sec_6330 c a a the hearing record does not show verification as required by sec_6330 independent of any issue raised or argument made by the taxpayer sec_6330 requires the appeals officer conducting a cdp hearing to verify that the requirements of any applicable law or administrative procedure have been met hoyle v commissioner t c ___ ___ slip op pincite in the case of a self-reported tax_liability the basic legal requirements for which the appeals officer must obtain verification in order to sustain the filing of a notice_of_federal_tax_lien or to determine to proceed with a levy are the irs’s timely assessment of the liability sec_6201 sec_6501 the taxpayer’s failure to pay the liability sec_6321 sec_6331 continued reject a collection alternative where as appears from the record before us to be the case here the taxpayer did not propose a specific alternative see cavazos v commissioner tcmemo_2008_257 or the taxpayer did not show compliance with current tax obligations see giamelli v commissioner t c pincite the giving to the taxpayer of notice_and_demand for payment of the liability sec_6303 before any levy sec_6331 and the giving to the taxpayer of notice_of_intent_to_levy sec_6330 sec_6331 or notice of the filing of a federal_tax_lien sec_6320 and of the taxpayer’s right to a hearing sec_6320 sec_6330 sec_6331 if those requirements have been met then the appeals officer can proceed to consider the other collection and liability issues but if those basic requirements have not been met then collection cannot proceed and the appeals officer cannot sustain the proposed collection action in view of the mandatory nature of the verification requirement this court will review the appeals officer’s verification under sec_6330 without regard to whether the taxpayer raised it at the appeals hearing hoyle v commissioner supra at ___ slip op pincite as long as the taxpayer has adequately raised the issue in her appeal as ms britton has donedollar_figure where the taxpayer in a lien or levy case before this court contends that the appeals officer failed to obtain the requisite verification under sec_6330 the taxpayer has the burden of going forward with a prima facie case and the burden of 15the issue of verification under sec_6330 was raised in the petition see supra note and in ms britton’s posttrial brief when she explicitly mentioned verification and complained that there is an inadequate record for review proof on that contentiondollar_figure we hold that ms britton carried that burden because of silence or ambiguity in the appeals officer’s statement an attachment to the notice_of_determination states with the best information available the requirements of various applicable law or administrative procedures have been met this statement is ambiguous at best in two respects first the reference to the best information available might mean that adequate information was not available and that he was settling for inadequate information second it is unclear what he considered when he verified in his phrase the requirements of various applicable law or administrative procedures emphasis added and how that compares to the requirements of any applicable law or administrative procedure as sec_6330 requires the record does show verification of the fourth requirement listed above ie issuance of notice_of_intent_to_levy and 16in 94_tc_82 a deficiency case we held to establish this defense expiration of the statute of limitation petitioners must make a prima facie case establishing the filing of their returns the expiration of the statutory period and receipt or mailing of the notice after the running of the period where the party pleading the defense makes such a showing the burden of going forward with the evidence shifts to respondent who must then introduce evidence to show that the bar of the statute is not applicable a similar analysis should apply in a cdp case see butti v commissioner tcmemo_2008_82 a cdp case involving a verification issue citing coleman notice of the filing of a federal tax liendollar_figure as for verification of the second and third requirements ie failure to pay the liability and notice_and_demand for payment the attachments to the notices of determination issued at the conclusion of the cdp hearing state that t ranscripts of the taxpayer’s accounts show the service_center issued these notices at the time of the notice_of_intent_to_levy the obligation remained unpaid however the absence of transcripts in the stipulated documents from the hearing record along with the presence of the wrong transcripts in our stipulated court record leaves us unable to review his verification and unable for example to eliminate the possibility that he consulted the wrong transcripts and thus failed to verify notice_and_demand of an unpaid balance for the quarters actually at issue as to the first basic requirement--ie the fact and timeliness of the assessments--the notices of determination fail to explicitly allege and nothing in the hearing record shows verification for any of the three quartersdollar_figure the attachments to the notices of 17the notice_of_intent_to_levy and notice_of_federal_tax_lien filing appear in the record as exhibits c and d to the declaration of the appeals officer in which he stated that his determination was made after reviewing those documents 18as is noted above respondent’s summary_judgment motion papers and the stipulated record included only a post-hearing transcript from only one of the three quarters there is no transcript in the record for the quarters ending date or date the only correct account transcript in continued determination do not state that the assessments were verified and the record does not include information from which a verification could be made as is noted above the attachments to the notices of determination do indicate that the appeals officer consulted transcriptsdollar_figure we have seen cases in which appeals officers have relied on transcripts to verify assessments and we have said that it is reasonable for them to do so see 118_tc_162 appeals officer does not abuse his discretion when to obtain the verification required by sec_6330 he relies on an irs transcript see also 119_tc_252 sec_6330 verification does not require the appeals officer to rely on any particular document for verification however the attachments state that the appeals officer consulted transcripts to verify notice_and_demand to pay unpaid balances they do not state that he verified the fact and timeliness of assessments by consulting transcripts or otherwise continued the record is one for the quarter ending date but it could not have been used by the appeals officer to obtain verification because it was generated after the office of appeals had issued the notices of determination 19there is also an entry on the case activity record that states the appeals officer reviewed inte rn al data bases but nowhere in that entry or elsewhere on the case activity record does he state whether such a review was used to verify that applicable laws and procedures had been met to cure this apparent gap in the hearing record respondent could have offered evidence such as the appeals officer’s testimony as to what he obtained and what he verified even the record rule admits an exception and allows additional evidence where there is a ‘failure to explain administrative action so as to frustrate effective judicial review murphy v commissioner f 3d pincite quoting 411_us_138 but respondent offered no such evidence rather respondent admits that there is no evidence in the record as it exists to verify that the assessments and notice and demands were properly made b the record will not be reopened to admit the missing information respondent would cure the defects in the appeals officer’s verification by having the court reopen the court record to admit forms we assume that the forms that respondent belatedly presents do indeed include information that if it had been consulted by the appeals officer would have shown him that the requirements of any applicable law or administrative procedure have been met --in particular that the assessments were timely made that the irs did issue notices and demands for payment and that the liabilities were not fully paid at the time the notices of determination were issued reopening the record to receive additional evidence is a matter within the discretion of the trial_court 401_us_321 114_tc_276 but in this case we will not exercise our discretion to admit the forms that could have been introduced before the record closed but were not first the evidence respondent now proffers would not change the outcome of the case as we held in butler v commissioner supra pincite the court will not grant a motion to reopen the record unless the evidence is material to the issues involved and the evidence probably would change the outcome of the case strictly speaking the determinative issue here is not whether legal and procedural requirements were met an issue for which the forms would be probative rather the issue is whether the office of appeals before it determined in date to proceed with collection verified that legal and procedural requirements were met forms generated after the cdp hearing could properly be offered to explain information that the appeals officer did obtain in the hearing and simply failed to put into the record but in light of the ambiguity in the settlement officer’s statements and the absence of any other evidence to show that he did in fact obtain verification the forms respondent now offers would not aid us in resolving the issue before us the forms would only show information that as far as we can tell the settlement officer failed to obtain in making his verification second opening the record in these circumstances would be unfair ms britton asked to be given more time to prepare her case but the court denied her request and ordered that the case must proceed to trial having thus held ms britton to a do-or- die now-or-never schedule the court should not allow respondent to take advantage of his hindsight and to submit evidence that he wishes he had submitted at trial for these reasons we decline to allow the forms to be admitted into evidence respondent’s motion to reopen the record will be denied c the case will be remanded in her brief the pro_se petitioner requests that we remand this case to the office of appeals so that the appeals officer can supplement the record with whatever he used to complete his verification we do have the discretion to remand a case to the office of appeals for consideration of a matter that was inadequately considered in the cdp hearing and there are circumstances in which a remand is appropriate to clarify a verification under sec_6330 see hoyle v commissioner t c ___ in view of petitioner’s request we will order a remanddollar_figure 20by ordering a remand we do not mean to imply that verification of compliance with applicable law is optional for the appeals officer on the contrary it is plainly the intention of congress that such verification precede a collection continued to reflect the foregoing an appropriate order will be issued continued determination in every case the appeals officer certainly may not give verification short shrift in his cdp hearings and then in the fraction of cases that eventually come before this court count on a remand to give him a second chance to fulfill that statutory obligation our review of the appeals officer’s verification under sec_6330 sometimes results in a finding based on the evidence that a given requirement of law has not been met and that an assessment is invalid see eg 125_tc_14 in appropriate circumstances a lack of evidence in the record eg evidence of a timely assessment might result not in a remand but in an affirmative finding based on a failure of proof that the requirement has not been met
